      Case: 1:21-cv-04454 Document #: 1 Filed: 08/20/21 Page 1 of 8 PageID #:1



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

                                              )
BENJAMIN CISNEROS,                            )
JESUS FLORES GARCIA,                          )
and SANDRO ARCENTALES,                        )
individually and on behalf of                 )
all others similarly situated,                )
                                              )       Case No.
                                              )
               Plaintiffs,                    )
                                              )
v.                                            )
                                              )
DEMAR LOGISTICS, INC. and                     )
GENE DOERR,                                   )
                                              )
               Defendants.                    )
                                              )

                                          COMPLAINT

I.     INTRODUCTION

       1.      This is an action brought on behalf of current and former Illinois delivery

drivers challenging Defendant DeMar Logistics, Inc.’s (“DeMar”) unlawful practice of

misclassifying delivery drivers as independent contractors instead of as employees.

       2.      Plaintiffs allege that, as a result of DeMar’s misclassification, illegal deductions

were made from their wages in violation of the Illinois Wage Payment and Collection Act

(“IWPCA”), 820 Ill. Comp. Stat. 115/9; and that Defendant required them to bear business

expenses in violation of 820 Ill. Comp. Stat. 115/9.5.

II.    THE PARTIES

       3.      Plaintiff Benjamin Cisneros is an adult resident of Bollingbrook, Illinois.

Cisneros provided delivery services for DeMar in the State of Illinois as a delivery driver

for 16 years, until the spring of 2021.

                                                  1
           Case: 1:21-cv-04454 Document #: 1 Filed: 08/20/21 Page 2 of 8 PageID #:2



           4.      Plaintiff Jesus Flores Garcia is an adult of Joliet, Illinois. Flores Garcia

    provided delivery services for DeMar in the State of Illinois as a delivery driver from March

    2011 until approximately June 2021.

           5.      Plaintiff Sandro Arcentales is an adult resident of Chicago, Illinois. Arcentales

    provided delivery services for DeMar in the State of Illinois as a delivery driver between

    approximately 2016 and 2020.

           6.      The above-named Plaintiffs bring this action on behalf of a class of similarly-

    situated individuals, namely, all other persons who contracted to provide delivery services for

    DeMar as delivery drivers in Illinois, who personally provided delivery services to DeMar,

    and who have either been classified as independent contractors or have not been paid or

    treated as employees.

           7.      Defendant DeMar Logistics, Inc. is an Illinois corporation with its

    headquarters in Carol Stream, Illinois. According to its website, DeMar provides “complete

    final mile delivery support through our fleet of liftgate equipped straight trucks” in “the

    greater Chicagoland area including Wisconsin, Northwest Indiana and Southern Illinois.”1

           8.      Defendant Gene Doerr (“Doerr”) is an adult resident of Carol Stream,

    Illinois. Doerr is the owner and president of DeMar, and has held this position at all times

    since founding the company in 1986.2 Doerr is responsible for devising DeMar’s business

    model and has at all relevant times been, responsible for classification and compensation

    decisions with regard to Plaintiffs and other delivery drivers.

    III.   JURISDICTION

           9.      The Court has personal jurisdiction over Plaintiffs and the class they seek



1
    https://demarlogistics.com/Services (last visited August 9, 2021).
2
    https://demarlogistics.com/About-us (last visited August 9, 2021).
                                                     2
        Case: 1:21-cv-04454 Document #: 1 Filed: 08/20/21 Page 3 of 8 PageID #:3



 to represent because they are citizens of the State of Illinois and/or work in the State of

 Illinois.

         10.     The Court has personal jurisdiction over Defendant DeMar because it is an

 Illinois company that does business in the State of Illinois, and its conduct in the State of

 Illinois underlies all claims in this suit.

         11.     The Court also has personal jurisdiction over Defendant Doerr because Doerr

 is a resident of the state of Illinois, and his conduct as the owner and president of DeMar in

 the State of Illinois underlies all claims in this suit.

         12.     The Court has subject matter jurisdiction pursuant to the Class Action Fairness

 Act of 2005, 28 U.S.C. § 1332(d)(2). Taken individually, Plaintiffs’ claims exceed $75,000

 and Plaintiffs’ class claims in total exceed $5 million., exclusive of interest and costs.

         13.     On information and belief, some members of a putative class of plaintiffs are

 citizens of a State different from any defendant.

         14.     Notwithstanding their citizenship and residency, all Plaintiffs and putative

 class members worked for Defendant company in Illinois.

         15.     Venue is proper in this District pursuant to 28 U.S.C§ 1391(b)(2) because a

 substantial part of the events or omissions which gave rise to IWPCA violations occurred in

 the Northern District of Illinois.

 IV.     STATEMENT OF FACTS

        16.      DeMar is in the business of providing the delivery of consumer goods to its

 customers.

        17.       DeMar provides delivery services in and around Illinois for companies such as

Bed, Bath and Beyond, The Vitamin Shoppe, and Old Navy. In order to carry out this central

function, DeMar purports to contract with individuals such as the Plaintiffs, to drive a delivery

                                                     3
       Case: 1:21-cv-04454 Document #: 1 Filed: 08/20/21 Page 4 of 8 PageID #:4



truck and to deliver merchandise to various businesses and customer homes.

       18.       DeMar provides delivery services out of a warehouse in Carol Strem, Illinois.

       19.      Plaintiffs and other delivery drivers performed delivery services for

 DeMar. In order to receive such work, DeMar required the Plaintiffs to sign an agreement

 drafted by DeMar which stated that Plaintiffs were independent contractors.

       20.      Although DeMar classified the named Plaintiffs, as well as other class

 members, as independent contractors, the behavioral and financial control manifested over the

 drivers by DeMar, both under the terms of their contracts and in fact, demonstrates that they

 were, in fact, employees of DeMar.

       21.      Plaintiffs and other delivery drivers were required to report to DeMar facilities

 in Illinois as early as 2 AM., depending on the route assigned to them by DeMar, at which

 time they receive a list of deliveries which they must make.

       22.      Plaintiffs and other delivery drivers were required to make all the deliveries

 assigned to them by DeMar, and could not refuse a delivery.

       23.      The delivery manifests received by Plaintiffs and other delivery drivers

 instructed them as to the order in which deliveries are to be made, and locations where

 deliveries are to be made.

       24.      DeMar required Plaintiffs and other delivery drivers to have or lease a truck

 that meets specifications determined by DeMar. Plaintiffs and other delivery drivers were

 required to have a DeMar logo on their truck.

       25.      Plaintiffs and other delivery drivers worked for DeMar 16 hours a day, 5-7

 days a week. Plaintiffs have worked exclusively for DeMar over the course of several years.

       26.      DeMar required Plaintiffs and other delivery drivers to follow its procedures

 for loading and unloading their trucks and making deliveries.

                                                  4
      Case: 1:21-cv-04454 Document #: 1 Filed: 08/20/21 Page 5 of 8 PageID #:5



      27.        Plaintiffs and other delivery drivers performed work which is in the usual

course of business of DeMar – i.e. the Plaintiffs performed last mile delivery services and

DeMar is engaged in the business of providing delivery services to its customers.

      28.        Plaintiffs, as well as the other delivery drivers, have operated their delivery

vehicles under DeMar’s Department of Transportation number for all or part of their tenure at

DeMar.

      29.       Plaintiffs and other delivery drivers did not have an independently established

trade or business: they did not perform delivery services for anyone else while working for

DeMar, and they were dependent upon DeMar for their work.

      30.       Plaintiffs and other delivery drivers did not negotiate with DeMar’s customers

regarding the rates charged for their services, and they did not contract with DeMar’s

customers independently.

      31.       According to the contracts DeMar required Plaintiffs and other drivers to sign,

the drivers would receive a set amount per box of merchandise they delivered for DeMar.

      32.       DeMar made deductions and/or required Plaintiffs and other class members to

bear business expenses that should have been borne by DeMar as follows:

      a. DeMar charged Plaintiffs and other delivery drivers for any boxes of merchandise

            which were missing or damaged. Plaintiffs could not appeal such charges.

      b. DeMar also charged Plaintiffs and other delivery drivers approximately $120 a

            week, for loaders, employed by DeMar, to load their trucks. DeMar continued to

            make these charges even when Plaintiffs and other drivers loaded their own trucks.

            Plaintiffs did not have the opportunity to dispute these charges.

      c. DeMar also charged Plaintiffs and other delivery drivers $50 a month for parking

            their trucks on a DeMar lot.

                                                   5
      Case: 1:21-cv-04454 Document #: 1 Filed: 08/20/21 Page 6 of 8 PageID #:6



      d. DeMar also compelled Plaintiffs to incur certain other expenses which would

            normally be borne by an employer, including fuel costs, vehicle maintenance costs,

            and insurance payments. These expenses amounted to several hundred dollars a

            week per driver.

V.     CLASS ALLEGATIONS


      33.       Plaintiffs bring this case as a class action pursuant to Fed. R. Civ. P. 23 for

the following class:

             All persons who contracted to provide delivery services and who have
       provided delivery driver services directly to DeMar in the State of Illinois at any
       time during the relevant statutory period, who were not treated as employees of
       DeMar.

      34.       The members of the class are so numerous that joinder of all members of

the Class is impracticable. Plaintiffs believe that the Class numbers in the hundreds.

      35.       Common issues of law and fact predominate the claims of the entire

Plaintiff Class. Specifically, all claims are predicated on a finding that DeMar

misclassified its drivers as independent contractors when they were in fact employees. In

short, the claims of the named Plaintiffs are identical to the claims of the class members.

      36.       The named Plaintiffs are adequate representatives of the class because all

potential plaintiffs were subject to DeMar’s uniform practices and policies. Further, the

named Plaintiffs and the potential class plaintiffs have suffered the same type of economic

damages as a result of DeMar’s practices and policies.

      37.       Plaintiffs will fairly and adequately represent and protect the interests of the

Class. Plaintiffs’ counsel is competent and experienced in litigating large wage and hour class

and collective actions.

      38.       Finally, a class action is the only realistic method available for the fair and

                                                  6
         Case: 1:21-cv-04454 Document #: 1 Filed: 08/20/21 Page 7 of 8 PageID #:7



efficient adjudication of this controversy. The expense and burden of individual litigation

makes it impractical for members of the Class to seek redress individually for the wrongful

conduct alleged herein. Were each individual member required to bring a separate lawsuit, the

resulting multiplicity of proceedings would cause undue hardship and expense for the litigants

and the Court and create the risk of inconsistent rulings which would be contrary to the

interest of justice and equity.

                                            Count I
                           Illinois Wage Payment and Collection Act
                                         (Class Action)

         39.     Plaintiffs incorporate foregoing Paragraphs herein.

         40.     DeMar violated the IWPCA, 820 Ill. Comp. Stat. 115/9 by making

unlawful deductions from Plaintiffs’ pay.

         41.     DeMar also violated the IWPCA, 820 Ill. Comp. Stat. 115/9.5, by requiring

Plaintiffs to bear business expenses which should have properly been borne by DeMar.

         42.     Plaintiffs seek reimbursement for all unlawful deductions taken by

DeMar from their pay, and the expenses which DeMar unlawfully required them to

incur.

         43.     On August 10, 2021, Plaintiffs sent a demand for reimbursement of

their expenses to DeMar.

                                          Prayer for Relief

          WHEREFORE, Plaintiffs request that the Court enter the following relief:

          1.     Certification of this case as a class action pursuant to Fed. R. Civ. P. 23;

          2.     Restitution for all deductions taken from Plaintiffs’ and the Class’ pay;

          3.     Restitution for all of Defendants’ operating expenses that Plaintiffs and the

Class were forced to incur;

                                                   7
      Case: 1:21-cv-04454 Document #: 1 Filed: 08/20/21 Page 8 of 8 PageID #:8



       4.    Attorney’s fees and costs;

       5.    Any other relief to which the Plaintiffs and the Class members may be entitled.




DATED: August 20, 2021                    Respectfully Submitted,

                                          BENJAMIN CISNEROS,
                                          JESUS FLORES GARCIA,
                                          and SANDRO ARCENTALES,
                                          individually and on behalf of
                                          all others similarly situated,

                                            By their attorneys,


                                          /s/Douglas M. Werman
                                            Douglas M. Werman
                                            Werman Salas P.C.
                                            77 W Washington St, Ste 1402
                                            Chicago, IL 60602
                                            Phone: (312) 419-1008
                                            Fax: (312) 419-1025
                                            dwerman@flsalaw.com

                                            Harold L. Lichten
                                            (pro hac vice admission forthcoming)
                                            Olena Savytska
                                            (pro have vice admission forthcoming)
                                            LICHTEN & LISS-RIORDAN, P.C.
                                            729 Boylston Street., Ste. 2000
                                            Boston, MA 02116
                                            Tel. (617) 994 5800
                                            Fax (617) 994-5801
                                            hlichten@llrlaw.com
                                            osavytska@llrlaw.com




                                              8
